Exhibit 10.25

 

*** Confidential treatment has been requested with respect to certain portions
of this exhibit. Omitted portions have been filed separately with the Securities
and Exchange Commission.

 

OPEN ENERGY CORPORATION

514 Via de la Valle, Suite 200

Solana Beach, California 92075

 

April 9, 2008

 

Burlingame Industries, Inc.,

DBA Eagle Roofing Products

3546 N. Riverside Avenue

Rialto, California 92377

 

Re:          Amendment to Joint Marketing and Distribution Agreement

 

Dear Seamus,

 

This letter agreement will serve as an amendment (this “Amendment”) to, and
forms a part of, the Joint Marketing and Distribution Agreement  (the “JMDA”),
dated as of April 6, 2007 by and between Open Energy Corporation (“OEC”) and
Burlingame Industries, Inc., DBA Eagle Roofing Products (“Eagle”).  This
Amendment is binding upon both parties in accordance with its terms and is
supported by consideration the adequacy of which is acknowledged by both
parties.  Except as specifically set forth herein, this Amendment does not alter
or amend the JMDA in any way, and all such terms remain in full force and
effect.  Capitalized terms used herein and not otherwise defined shall have the
respective meanings ascribed to such terms in the JMDA.

 

1.                                       Net Pricing Provisions.  The parties
acknowledge that pursuant to the JMDA a portion of the pricing for product sold
by OEC to Eagle for use in certain jurisdictions has been eliminated in exchange
for the assignment to OEC of the state rebate (each a “Rebate”) associated with
such product pursuant to various state incentive programs (“Net Pricing”).  In
order to give greater certainty to OEC regarding the timing of the collection of
the Rebates, and to enable OEC to continue to offer Net Pricing, the parties
have agreed to the terms set forth below.

 

a.               Product Invoiced Prior to the Date Hereof.

 

i.                  Exhibit A, entitled “Eagle Rebate Status” sets forth a
matrix of various previously-invoiced product shipped by OEC to Eagle.  For
those categories where Eagle’s percentage is listed as 100%, Eagle hereby agrees
that if on or prior to the date that is 150 days immediately following the date
hereof, OEC has not received all information necessary to submit rebate claim
paperwork applicable to any Rebate in such category to the proper utility or
other governmental agency responsible for rebate payments (e.g., the California
Energy Commission) (the “Rebate

 

1

--------------------------------------------------------------------------------


 

Information”), then Eagle shall remit the estimated Rebate portion of the Net
Pricing associated with the applicable invoice to OEC within 5 business days
immediately following such 150-day period (such invoices, the “Fully Paid Past
Invoices”).  Upon receipt of such payment, OEC will assign the applicable Rebate
to Eagle, and Eagle shall be entitled to all proceeds of such Rebates upon
collection.

 

ii.     OEC will continue to process the Rebate associated with Fully Paid Past
Invoices following the payment thereof by Eagle.

 

iii.    For the avoidance of doubt, OEC and not Eagle shall remain responsible
for all categories set forth on Exhibit A where Eagle’s percentage is zero and
OEC’s percentage is listed as 100%.

 

b.              Product Invoiced on and After the Date Hereof.

 

i.      For invoices dated April 1, 2008 or later for which Net Pricing is
extended, if OEC has received all Rebate Information applicable to any such
invoice on or prior to the 150th day immediately following the invoice date (the
“Rebate Deadline”), Eagle shall have no further obligation with respect to such
invoice (other than reconciliation for the Rebate amount ultimately approved and
paid by the applicable utility or government agency).

 

ii.     If OEC has not received all Rebate Information applicable to any invoice
for which Net Pricing is extended on or prior to the applicable Rebate Deadline,
then Eagle shall remit the estimated Rebate portion associated with the
applicable invoice to OEC within 5 business days immediately following the
applicable Rebate Deadline (such Rebates, “Fully Paid Rebates”).  Upon receipt
of such payment, OEC will assign the applicable Rebate to Eagle, and Eagle shall
be entitled to all proceeds of such Rebates upon collection.

 

iii.    Any Fully Paid Rebate shall be tracked and reconciled on a monthly basis
between representatives of Eagle and OEC.  If within 90 days after OEC receives
payment from Eagle in respect of any Fully Paid Rebate, such Fully Paid Rebate
remains uncollected, then OEC shall credit to the account of Eagle an amount
equal to 20% of such uncollected Fully Paid Rebate (the “True Up”).  If any
Fully Paid Rebate is received following the applicable True Up: (1) by Eagle,
then Eagle shall remit an amount equal to 20% thereof to OEC; and (2) by OEC,
then OEC shall remit an amount equal to 80% of such Rebate to Eagle.  Eagle
shall use commercially reasonable best efforts to cause the collection of any
Rebate at the earliest practicable time for which a True Up has been effected
pursuant to this paragraph.

 

2

--------------------------------------------------------------------------------


 

iv.           Notwithstanding paragraph 3(c) above, in the event that OEC has
not received a signed copy of the Solar Rebate Processing Agreement in the form
set forth on Exhibit B hereto from the developer (in the case of new
construction) or the applicable homeowner (in the case of custom re-roof 
projects) on or prior to the applicable Rebate Deadline, then Eagle shall remit
an amount equal to 100% of the estimated Rebate portion associated with the
applicable invoice to OEC within 5 business days of the applicable Rebate
Deadline.  Upon receipt of such payment, OEC will assign the applicable Rebate
to Eagle, and Eagle shall be entitled to all proceeds of such Rebates upon
collection.

 

c.               OEC agrees to use commercially reasonable best efforts to
process all Rebates assigned to it in respect of Net Pricing offered to Eagle to
cause the collection thereof as soon as reasonably practicable.  Eagle
acknowledges that OEC’s Rebate processing efforts are dependent in part on
receipt of information and signatures from Eagle’s customers and others in its
distribution channel.

 

2.                                       Minimum Purchase Commitment.

 

a.               Baseline Minimum Purchase Amounts.  Eagle hereby agrees that it
shall purchase from OEC the following product amounts (expressed both in numbers
of tiles as well as total wattage)  on a monthly basis from April 2008 through
December 2008:

 

i.

 

April 2008:

 

4,000 tiles, 136,000 watts;

ii.

 

May 2008:

 

5,000 tiles, 169,400 watts;

iii.

 

June 2008:

 

6,000 tiles, 201,600 watts;

Quarterly Minimum Total: 15,000 tiles, 507,000 watts

 

iv.

 

July 2008:

 

8,000 tiles, 301,000 watts;

v.

 

August 2008:

 

10,000 tiles, 400,000 watts;

vi.

 

September 2008:

 

12,000 tiles, 498,000 watts;

Quarterly Minimum Total: 30,000 tiles, 1,199,000 watts

 

vii.

 

October 2008:

 

13,000 tiles, 506,000 watts;

viii.

 

November 2008:

 

14,000 tiles, 514,000 watts; and

ix.

 

December 2008:

 

15,000 tiles, 522,000 watts.

Quarterly Minimum Total: 42,000 tiles; 1,542,000 watts

 

b.              Adjusted Minimum Purchase Amounts.  It is anticipated that OEC
will introduce and make available for purchase by Eagle a Generation 2 Asphalt
Shingle PV product (the “Gen 2 Shingle Product”) on or prior to October 1, 2008
(the “Asphalt Shingle Condition”).  If the Ashpalt Shingle Condition is
satisfied, Eagle agrees, in addition to the baseline minimum purchase amounts
set forth above in paragraph 2(a), to purchase at least the following quantities
of such Gen 2 Shingle Product from OEC during the applicable periods:

 

3

--------------------------------------------------------------------------------


 

i.

 

October 2008:

 

2,500 tiles, 105,000 watts;

ii.

 

November 2008:

 

3,500 tiles, 147,000 watts; and

iii.

 

December 2008:

 

5,000 tiles, 210,000 watts.

 

c.               Effect of Failure to Purchase Minimum Amounts.  In the event
that Eagle fails to purchase the Quarterly Minimum Total on or prior to the end
of any calendar quarter set forth above under paragraph 2(a), as increased (as
applicable) by the minimum purchase amounts set forth above under paragraph
2(b) in the event the Asphalt Shingle Condition is satisfied (a “Minimum
Purchase Failure”), then the pricing extended to Eagle set forth below under
paragraph 3 for all product purchased in the applicable calendar quarter shall
be increased by $0.02 per watt for every 1,000 tiles less than the Quarterly
Minimum Total that Eagle purchases in the applicable calendar quarter from OEC. 
In addition to the foregoing and not in lieu thereof, following the date of the
Florida Launch (as defined below), upon the occurrence of any Minimum Purchase
Failure, OEC shall be permanently released from any and all exclusivity
provisions set forth in the JMDA and shall be permitted to sell product in any
amount to any party without restriction.

 

i.                  Notwithstanding the foregoing, until the earlier to occur of
(1) the 30th day following the date on which Miami-Dade County, Florida approves
the use of OEC product in such County, or (2) the date on which Eagle actually
begins to offer its product for purchase in Florida (the “Florida Launch”),
which Florida Launch is expected to occur on or prior to July 30, 2008, the per
watt increase in pricing set forth in paragraph 2(c) shall be limited to $0.01
per watt.

 

ii.               Notwithstanding the foregoing, in the event that Eagle
attempts to purchase and OEC fails to deliver at least the Quarterly Minimum
Total to Eagle for any calendar quarter described in paragraph 2(a) above, then
Eagle shall be entitled to a $0.02 per watt discount for each 1,000 tiles that
OEC delivers below the applicable Quarterly Minimum Total, applicable to all
product purchased during such calendar quarter.

 

3.                                       Tiered Pricing.

 

a.               The following pricing shall apply for product and services
purchased by Eagle from OEC from and after April 1, 2008:

 

i.                  4 Foot Blue Tiles:

 

1.               Panel-only price: [***](1) per watt (includes no ancillary
services or support).

 

--------------------------------------------------------------------------------

(1)  Indicates that confidential treatment has been sought for this information.

 

4

--------------------------------------------------------------------------------


 

2.     Tract Builders: [***](2) per watt (includes full rebate processing, net
pricing and engineering and customer service support).

 

3.     Custom Re-Roofs: [***](3) per watt (includes full rebate processing, net
pricing and engineering and customer service support).

 

ii.               4 Foot Gold Tiles:

 

1.     Panel-only price:  [***](4) per watt (includes no ancillary services or
support).

 

2.     Tract Builders: [***](5) per watt (includes full rebate processing, net
pricing and engineering and customer service support).

 

3.     Custom Re-Roofs: [***](6) per watt (includes full rebate processing, net
pricing and engineering and customer service support).

 

iii.            Services Pricing:

 

1.     Rebate Processing/Net Pricing:  [***](7) per watt.

 

2.     Engineering/Customer Service  [***](8) per watt (includes Levels I-III
customer service and training).

 

4.                                       Co-Op Marketing Program.  The parties
expressly agree to continue the co-op marketing program set forth in the JMDA,
including, without limitation, the contribution by OEC of an amount equal to
1.5% of each calendar quarter’s sales to Eagle to a common marketing fund.

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives as of this 10th day of April, 2008.

 

 

OPEN ENERGY CORPORATION

BURLINGAME INDUSTRIES, INC.

 

 

 

 

By:

/s/ David A. Field

 

By:

/s/ Richard Jones

 

 

 

 

Name:

David A. Field

 

By:

Richard Jones

 

 

 

 

Title:

President

 

Title:

CFO

 

--------------------------------------------------------------------------------

(2)  Indicates that confidential treatment has been sought for this information.

(3)  Indicates that confidential treatment has been sought for this information.

(4)  Indicates that confidential treatment has been sought for this information.

(5)  Indicates that confidential treatment has been sought for this information.

(6)  Indicates that confidential treatment has been sought for this information.

(7)  Indicates that confidential treatment has been sought for this information.

(8)  Indicates that confidential treatment has been sought for this information.

 

5

--------------------------------------------------------------------------------


 

Exhibit A

 

Eagle Rebate Status

 

6

--------------------------------------------------------------------------------


 

Exhibit B

 

Solar Rebate Processing Agreement

 

7

--------------------------------------------------------------------------------